IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-24,927-96


                    EX PARTE TODD WARREN ALTSCHUL, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 1991-281-C2M IN THE 54TH DISTRICT COURT
                           FROM McLENNAN COUNTY


       Per curiam.


                                            ORDER

       Applicant was convicted of theft and sentenced to five years’ imprisonment. Applicant filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       We have previously dismissed eight subsequent applications in this cause. See TEX . CODE

CRIM . PROC. art. 11.07, § 4. It is obvious from the record that Applicant continues to raise grounds

that were previously rejected on the merits or that should have been raised in previous applications.

We hold that Applicant has abused the writ and filed a frivolous lawsuit. See Ex parte Jones, 97

S.W.3d 586 (Tex. Crim. App. 2003); TEX . GOV ’T CODE § 498.0045(a-1). Should Applicant file
                                                                                                  2

future habeas applications in this cause, we will not consider the merits of his applications unless

he shows that the factual or legal basis of his grounds was unavailable in a previously filed

application. This application is dismissed.

       Copies of this order shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Filed: April 14, 2021
Do not publish